SUB-ITEM 77(H) CHANGES IN CONTROL OF REGISTRANT Charles Schwab & Co. Inc. ("Schwab") has acquired control of Absolute Opportunities Fund (the "Fund") as of October 31, 2008 due to ownership ofgreaterthan 25% of the Fund's outstandingshares.Schwab owned54.63% of the Fund and thus controlled the Fund as of that date. National Financial Services ("National") has acquired control of Absolute Opportunities Fund (the "Fund") as of October 31, 2008 due to ownership ofgreaterthan 25% of the Fund's outstandingshares.Schwab owned28.94% of the Fund and thus controlled the Fund as of that date.
